Case 1:13-cr-01036-SOM Document 374 Filed 08/12/20 Page 1 of 12   PageID #: 4845



                   IN THE UNITED STATES DISTRICT COURT

                        FOR THE DISTRICT OF HAWAII

 UNITED STATES OF AMERICA,     )          CRIM. NO. 13-001036 SOM
                               )
                Plaintiff,     )          ORDER DENYING MOTION FOR
                               )          RECONSIDERATION OF ORDER
           vs.                 )          DENYING REDUCTION OF SENTENCE
                               )          PURSUANT TO 18 U.S.C.
 MALIA ARCIERO (01),           )          § 3582(c)(1)(A)(i)
                               )
                DEFENDANT.     )
 _____________________________ )


     ORDER DENYING MOTION FOR RECONSIDERATION OF ORDER DENYING
   REDUCTION OF SENTENCE PURSUANT TO 18 U.S.C. § 3582(c)(1)(A)(i)

 I.          INTRODUCTION.

             Malia Arciero seeks reconsideration of this court’s

 June 5, 2020, Order Denying Motion Requesting Reduction of

 Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)(i).           Since that

 order was filed, four things have changed.         First, Arciero has

 submitted a request for compassionate release to her warden, and

 more than 30 days have passed without a response.           Second, the

 CDC has updated its guidance concerning COVID-19, stating that

 chronic lung diseases, including chronic bronchitis, put a person

 at increased risk of a severe illness from COVID-19.             Third,

 Arciero has submitted evidence that she was diagnosed with

 bronchitis in 2014.      Fourth, there are now COVID-19 cases at her

 prison.    These changes do not justify reconsideration of this

 court’s order.     Accordingly, the court denies the motion for

 reconsideration.
Case 1:13-cr-01036-SOM Document 374 Filed 08/12/20 Page 2 of 12   PageID #: 4846




 II.         Reconsideration Standard.

             Although the Federal Rules of Criminal Procedure do not

 expressly authorize the filing of motions for reconsideration,

 circuit courts, including the Ninth Circuit, have held that

 motions for reconsideration may be filed in criminal cases.              See

 United States v. Fiorelli, 337 F.3d 282, 288 (3d Cir. 2003) (“As

 noted by the Second and Ninth Circuits, motions for

 reconsideration may be filed in criminal cases”); United States

 v. Martin, 226 F.3d 1042, 1047 n.7 (9th Cir. 2000) (“As the

 Second Circuit noted . . . , post-judgment motions for

 reconsideration may be filed in criminal cases”); United States

 v. Amezcua, 2015 WL 5165235, at *1 (E.D. Cal. Sept. 2, 2015)

 (“The Ninth Circuit allows parties to file motions for

 reconsideration in criminal cases, although the Federal Rules of

 Civil Procedure do not explicitly provide for such motions.”),

 aff'd, 670 F. App’x 454 (9th Cir. 2016).

             In ruling on motions for reconsideration in criminal

 cases, courts have relied on the standards governing Rule 59(e)

 and Rule 60(b) of the Federal Rules of Civil Procedure.            See

 Amezcua, 2015 WL 5165235, at *1.

             A Rule 59(e) motion must be filed within 28 days of the

 final order or judgment in issue and may only be granted when:

 “1) the motion is necessary to correct manifest errors of law or

 fact upon which the judgment is based; 2) the moving party

                                       2
Case 1:13-cr-01036-SOM Document 374 Filed 08/12/20 Page 3 of 12   PageID #: 4847




 presents newly discovered or previously unavailable evidence,

 3) the motion is necessary to prevent manifest injustice, or

 4) there is an intervening change in controlling law.”            Hiken v.

 Dep't of Def., 836 F.3d 1037, 1042 (9th Cir. 2016) (quotation

 marks and citations omitted).       Rule 59(e) motions based on new

 evidence may not be based on “matters already available or known

 to the party submitting them as new evidence.”          3 Moore’s

 Manual–Fed. Practice & Procedure § 24.82 (Lexis Advance 2020).

 Because Arciero’s reconsideration motion was filed on July 13,

 2020, which was more than 28 days from this court’s order denying

 her earlier compassionate release motion, this court does not

 treat the present reconsideration motion as falling under Rule

 59.

             Rule 60(b) of the Federal Rules of Civil Procedure

 permits relief from final judgments, orders, or proceedings.

 Such a motion may be granted on any one of six grounds:

             (1) mistake, inadvertence, surprise, or
             excusable neglect;

             (2) newly discovered evidence that, with
             reasonable diligence, could not have been
             discovered in time to move for a new trial
             under Rule 59(b);

             (3) fraud (whether previously called
             intrinsic or extrinsic), misrepresentation,
             or misconduct by an opposing party;
             (4) the judgment is void;

             (5) the judgment has been satisfied,
             released, or discharged; it is based on an


                                       3
Case 1:13-cr-01036-SOM Document 374 Filed 08/12/20 Page 4 of 12   PageID #: 4848




             earlier judgment that has been reversed or
             vacated; or applying it prospectively is no
             longer equitable; or

             (6) any other reason that justifies relief.

 Fed. R. Civ. P. 60(b).

             It is not entirely clear that the motion Arciero has

 labeled as a reconsideration motion should be considered under

 Rule 60(b), or whether it might instead be deemed an entirely new

 motion.    Because the latter treatment is more favorable to

 Arciero, this court treats the present motion as a new motion for

 compassionate release, although, in ruling on this new motion,

 this court takes into account everything said by the parties and

 this court in connection with the earlier compassionate release

 motion.

 III.        ANALYSIS.

             Arciero sought a reduction of her sentence to “time

 served” pursuant to the First Step Act, 18 U.S.C.

 § 3582(c)(1)(A)(i), which allows defendants to move for sentence

 reductions based on “extraordinary and compelling reasons.”             On

 June 5, 2020, this court denied her request, ruling that she had

 not exhausted her prison administrative remedies, that she had

 not demonstrated “extraordinary and compelling reasons”

 warranting a sentence reduction, and that the balance of

 § 3553(a) factors did not support her release.




                                       4
Case 1:13-cr-01036-SOM Document 374 Filed 08/12/20 Page 5 of 12   PageID #: 4849




             Arciero now argues that she has exhausted her prison

 administrative remedies, that the CDC guidelines have changed,

 that she has evidence that she has chronic bronchitis, and that

 her prison now has COVID-19 cases.        Her arguments fail to justify

 the relief she seeks.

             A.    The Government No Longer Argues that Arciero Has
                   Failed to Exhaust Administrative Remedies.

             Several days after this court issued its order, on or

 about June 8, 2020, Arciero submitted a compassionate release

 request to her warden.      See ECF No. 367-3, PageID # 4764-66.         She

 now argues that she has exhausted her prison administrative

 remedies, as required by 18 U.S.C. § 3582(c)(l).

             The Government states that it now “believes that the

 Defendant has exhausted her administrative remedies.”            ECF No.

 371, PageID # 4790.

             B.    Arciero Fails to Establish Extraordinary and
                   Compelling Reasons Warranting a Sentence
                   Reduction.

             Arciero continues to fail to demonstrate extraordinary

 and compelling reasons warranting a reduction of her sentence.

 See 18 U.S.C. § 3582(c)(1)(A)(i).         Arciero correctly notes that,

 after this court filed its order denying her original request for

 compassionate release, the CDC updated its guidelines with

 respect to COVID-19.      The CDC now recognizes that chronic lung

 diseases, including chronic bronchitis, increase a person’s risk


                                       5
Case 1:13-cr-01036-SOM Document 374 Filed 08/12/20 Page 6 of 12   PageID #: 4850



 of severe illness from COVID-19.          See https://www.cdc.gov/

 coronavirus/2019-ncov/need-extra-precautions/people-with-medical-

 conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronav

 irus%2F2019-ncov%2Fneed-extra-precautions%2Fgroups-at-higher-risk

 .html#copd (last visited August 7, 2020).          “Chronic bronchitis is

 an ongoing cough that lasts for several months and comes back two

 or more years in a row.” https://www.nhlbi.nih.gov/health-topics/

 bronchitis (last visited August 7, 2020).          Acute bronchitis, on

 the other hand, usually subsides after a few days or weeks.             Id.

             Arciero claims to have chronic bronchitis.           In support,

 she attaches medical records from a five-week period in 2014

 establishing that she saw a doctor four times and was diagnosed

 with unspecified bronchitis that is not designated in the medical

 records as “chronic bronchitis.”          On February 26, 2014, for

 example she saw a doctor who diagnosed her with bronchitis.             See

 ECF No. 367-2, PageID #s 4738-44.          On March 4, 2014, she returned

 to the doctor’s office and was again diagnosed with bronchitis.

 Id., PageID # 4745.      On March 20, 2014, she saw a doctor who

 continued to diagnose her with bronchitis.          Id., PageID #s 4754-

 62.   The March 20, 2014, medical record states that Arciero has

 “[n]o history of . . . chronic lung disease.”          Id., PageID

 # 4258.    On March 30, 2014, she again saw a doctor, who again

 diagnosed her with bronchitis.        Id., PageID #s 4745-53.




                                       6
Case 1:13-cr-01036-SOM Document 374 Filed 08/12/20 Page 7 of 12   PageID #: 4851



             There is no other medical evidence in the record

 supporting Arciero’s claim that her bronchitis is chronic.

 Arciero asks this court to get her prison medical records from

 the Bureau of Prisons for her.        Arciero does not explain why she

 herself cannot obtain those records.        Numerous other defendants

 asking this judge for compassionate release have obtained their

 medical records from prison staff and have forwarded the records

 to their attorneys.      This court is not in the habit of obtaining

 records for parties.      The present record simply does not support

 Arciero’s claim of chronic bronchitis, and Arciero fails to

 establish that she suffers from medical conditions that

 constitute extraordinary and compelling reasons warranting a

 sentence reduction.

             Section 3582(c)(1)(A) requires this court to also

 consider the factors set forth in section 3553(a) in addressing a

 compassionate release motion.       That section requires the court to

 impose a “sentence sufficient, but not greater than necessary, to

 comply with the purposes set forth in paragraph (2)” below:

             (1) the nature and circumstances of the
             offense and the history and characteristics
             of the defendant;

             (2) the need for the sentence imposed--
                  (A) to reflect the seriousness of the
             offense, to promote respect for the law, and
             to provide just punishment for the offense;
                  (B) to afford adequate deterrence to
             criminal conduct;
                  (C) to protect the public from further
             crimes of the defendant; and

                                       7
Case 1:13-cr-01036-SOM Document 374 Filed 08/12/20 Page 8 of 12   PageID #: 4852



                  (D) to provide the defendant with needed
             educational or vocational training, medical
             care, or other correctional treatment in the
             most effective manner;

             (3) the kinds of sentences available;

             (4) the kinds of sentence and the sentencing
             range established for--
                  (A) the applicable category of offense
             committed by the applicable category of
             defendant as set forth in the guidelines--
             (i) issued by the Sentencing Commission
             pursuant to section 994(a)(1) of title 28,
             United States Code, subject to any amendments
             made to such guidelines by act of Congress
             (regardless of whether such amendments have
             yet to be incorporated by the Sentencing
             Commission into amendments issued under
             section 994(p) of title 28); and
             (ii) that, except as provided in section
             3742(g), are in effect on the date the
             defendant is sentenced; or
                  (B) in the case of a violation of
             probation or supervised release, the
             applicable guidelines or policy statements
             issued by the Sentencing Commission pursuant
             to section 994(a)(3) of title 28, United
             States Code, taking into account any
             amendments made to such guidelines or policy
             statements by act of Congress (regardless of
             whether such amendments have yet to be
             incorporated by the Sentencing Commission
             into amendments issued under section 994(p)
             of title 28);

             (5) any pertinent policy statement--
                  (A) issued by the Sentencing Commission
             pursuant to section 994(a)(2) of title 28,
             United States Code, subject to any amendments
             made to such policy statement by act of
             Congress (regardless of whether such
             amendments have yet to be incorporated by the
             Sentencing Commission into amendments issued
             under section 994(p) of title 28); and
                  (B) that, except as provided in section
             3742(g), is in effect on the date the
             defendant is sentenced.

                                       8
Case 1:13-cr-01036-SOM Document 374 Filed 08/12/20 Page 9 of 12   PageID #: 4853




             (6) the need to avoid unwarranted sentence
             disparities among defendants with similar
             records who have been found guilty of similar
             conduct; and

             (7) the need to provide restitution to any
             victims of the offense.

 18 U.S.C. § 3553(a).

             The record indicates that Arciero is a nonviolent drug

 offender who has served a substantial prison sentence, albeit

 less than half of the sentence imposed.         The Sentence Monitoring

 Computation Data As of 03-06-2020 submitted by Arciero indicates

 that she has served 5 years, 10 months, and 11 days of her 172-

 month sentence.     Even if she is eligible for good time credit,

 Arciero is asking to be excused from serving many years of her

 sentence.    Arciero was responsible for drug crimes involving

 pounds of “ice,” manufactured evidence, and lied to this court.

 Releasing her now would unduly minimize the seriousness of her

 actions.

             When this court denied Arciero’s earlier compassionate

 release request, the facility she was being housed at,

 Victorville Medium II FCI in California, had no reported COVID-19

 cases.    Victorville Medium II FCI has 1,115 inmates, with 925 at

 the FCI and 190 at the adjacent camp.

 https://www.bop.gov/locations/institutions/vvm/ (last visited

 August 10, 2020).     It appears that Arciero is being housed in the

 satellite camp, a place where it is difficult to maintain social

                                       9
Case 1:13-cr-01036-SOM Document 374 Filed 08/12/20 Page 10 of 12   PageID #: 4854



  distancing.    See ECF No. 367, PageID # 4726.       After this court

  filed its earlier order denying compassionate release, 50 inmates

  and 14 staff tested positive for COVID-19.         See

  https://www.bop.gov/ coronavirus/ (last visited August 12, 2020).

  Some of those individuals appear to have recovered, so that, as

  of the morning of August 12, 2020, there were 4 active COVID-19

  cases among inmates and 10 active COVID-19 cases among the

  Victorville Medium II FCI staff members (who are probably not

  reporting to work at the prison for now).         Id.    These numbers

  certainly indicate that Arciero might become exposed to COVID-19

  during her imprisonment.      However, Arciero does not show how she

  would keep herself safe if released early.

             In her earlier motion, Arciero said she wanted to live

  with her fiancé in Atlanta, Georgia.        The Government responded

  that her fiancé might be a felon.        When released from prison and

  on supervised release, Arciero will be subject to a condition

  prohibiting her from associating with felons.           Arciero therefore

  adjusted her proposal in the reply memorandum she submitted in

  support of her earlier motion.       Her reply memorandum stated that

  she could live with Yolanda Hamilton in East Point, Georgia.             See

  ECF No. 361, PageID # 4677.       Ms. Hamilton may be Arciero’s

  fiance’s daughter.     See ECF No. 367, PageID # 4725 (describing

  Yolanda Hamilton as Arciero’s “soon to be stepdaughter”).

  Arciero’s papers relating to her compassionate release request do


                                      10
Case 1:13-cr-01036-SOM Document 374 Filed 08/12/20 Page 11 of 12   PageID #: 4855



  not address the issue of whether her fiancé is indeed a felon

  with whom she may not associate upon her release.          The court is

  therefore concerned that, in suggesting that she reside with

  Ms. Hamilton, Arciero is trying to arrange to see her fiancé, who

  might claim to be visiting his daughter, rather than visiting

  Arciero.

             The court’s concern about Arciero’s release plan is

  heightened by letters recently received from Arciero’s father and

  two sisters, all of whom live in Hawaii and all of whom appear to

  believe that, if released, Arciero will live with one or more of

  them in Hawaii.     See ECF No. 373, PageID # 4841.       At this point,

  Arciero’s release plan appears highly unsettled, and it is not at

  all clear that she is interested in a release plan that will keep

  her healthy and safe.

             Having balanced the seriousness of Arciero’s crimes,

  the amount of time remaining on her sentence, her behavior while

  incarcerated (including the many educational classes that she has

  taken and the number of violations), the totality of the medical

  information she has submitted, her potential exposure to COVID-19

  at her prison, and the questions she raises with her evolving

  release plan, this court determines that Arciero has not shown

  extraordinary and compelling reasons warranting early release.




                                      11
Case 1:13-cr-01036-SOM Document 374 Filed 08/12/20 Page 12 of 12           PageID #: 4856



  IV.          CONCLUSION.

               Arciero’s recent motion seeking compassionate release

  is denied.

               IT IS SO ORDERED.

               DATED: Honolulu, Hawaii, August 12, 2020.




                                   /s/ Susan Oki Mollway

                                   Susan Oki Mollway
                                   United States District Judge




  United States v. Arciero, CRIM. NO. 13-001036 SOM; ORDER DENYING MOTION FOR
  RECONSIDERATION OF ORDER DENYING REDUCTION OF SENTENCE PURSUANT TO 18 U.S.C.
  § 3582(c)(1)(A)(i)




                                            12
